Case: 12-20535      Document: 00512446338         Page: 1    Date Filed: 11/19/2013




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                          United States Court of Appeals
                                                                                   Fifth Circuit

                                                                                 FILED
                                    No. 12-20535                         November 19, 2013
                                  Summary Calendar
                                                                            Lyle W. Cayce
                                                                                 Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

DAVID BRUCE HARLOW, also known as Bam Bam,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Southern District of Texas
                             USDC No. 4:10-CR-644-5


Before REAVLEY, JONES, and PRADO, Circuit Judges.
PER CURIAM: *
       After a bench trial, David Bruce Harlow was found guilty under the
Violent Crimes in Aid of Racketeering Activity Act (VICAR) of conspiring to
commit assault resulting in serious bodily injury and committing assault
resulting in serious bodily injury, both in aid of racketeering activity. The
evidence at trial showed that Harlow, a member of the Aryan Brotherhood of
Texas—a prison gang with members both inside and outside of prison—along


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 12-20535      Document: 00512446338    Page: 2   Date Filed: 11/19/2013


                                  No. 12-20535

with other members of the organization viciously beat a prospective member
during a meeting of the gang. The victim suffered an orbital blowout fracture,
meaning that bones holding his eye in place were broken, and a fractured jaw.
At the time of trial, three-and-a-half years after the attack, the victim reported
that he continued to suffer from blurred vision and night blindness. The court
sentenced Harlow to a 120-month prison term.             He now challenges the
sufficiency of the evidence supporting his conviction.
      Where, as here, the defendant contends that the evidence put forward at
a bench trial was insufficient to support a finding of guilt, we look to whether
substantial evidence supports the finding, that is, whether there was sufficient
evidence to justify the court’s conclusion that the defendant is guilty beyond a
reasonable doubt. United States v. Tovar, 719 F.3d 376, 388 (5th Cir. 2013),
cert. denied, 2013 WL 4975342 (Oct. 15, 2013) (No. 13-6261). We review the
district court’s factual findings for clear error. United States v. Wallace, 389
F.3d 483, 485 (5th Cir. 2004).
      VICAR criminalizes, among other things, committing an assault that
results in serious bodily injury or conspiring to commit such an assault “for the
purpose of . . . maintaining or increasing position in an enterprise engaged in
racketeering activity.” 18 U.S.C. § 1959(a). An enterprise includes “any union
or group of individuals associated in fact although not a legal entity, which is
engaged in, or the activities of which affect, interstate or foreign commerce.”
§ 1959(b)(2). Racketeering activity encompasses, among other things, drug
trafficking and counterfeiting. § 1959(b)(1); 18 U.S.C. § 1961(1); see United
States v. Wilson, 116 F.3d 1066, 1078 (5th Cir. 1997) (“[D]rug trafficking
constitutes ‘racketeering activity’ for the purposes of VICAR.”), vacated in part
on other grounds sub nom. United States v. Brown, 161 F.3d 256, 256 n.1 (5th
Cir. 1998) (en banc).



                                        2
    Case: 12-20535      Document: 00512446338   Page: 3   Date Filed: 11/19/2013


                                 No. 12-20535

      Harlow maintains that the Government failed to prove three elements
necessary to secure his conviction. First, he contends that the Government did
not establish that the assault he participated in was the cause of the victim’s
serious bodily injuries, asserting that the injuries could have resulted from
later assaults or the victim’s drug use. Second, Harlow argues that there was
insufficient evidence that he committed and conspired to commit the assault
to maintain or promote his position in the Aryan Brotherhood rather than
merely to avoid a similar fate. Third, he argues that the evidence showed that
individual members of the Aryan Brotherhood participated in criminal activity
solely for their own benefit and thus did not establish that the organization
was a racketeering enterprise.
      The district court issued detailed findings of fact on each of the points
that Harlow identifies. Specifically, the court found that the victim suffered
“serious bodily injuries during the ferocious attack upon him by the entire
[Aryan Brotherhood] gang, including Defendant Harlow.”             Although in
addition to the beating suffered at the meeting, the victim was assaulted when
members of the gang dropped him off in a wooded area, the court determined
that this was not a separate assault but simply a continuation of the assault
that began at the meeting. The court found that Harlow knew that the victim
would be violently assaulted, understood that as a member of the gang he was
expected to participate in the assault, and indeed participated in the attack.
It also observed that the attack at the meeting was described by one gang
member as the worst he had ever seen, and another did not think that the
victim would survive.
      As for whether Harlow committed the assault to maintain or promote his
position in the Aryan Brotherhood, the court found that Harlow was a longtime
member of the gang, attended meetings and contributed money to the gang



                                       3
    Case: 12-20535    Document: 00512446338     Page: 4   Date Filed: 11/19/2013


                                 No. 12-20535

regularly, and considered himself an elder in the gang. He participated in the
assault “with the shared criminal intent” of the other members “and did so to
maintain his own position as a full member and respected elder” of the gang.
      Lastly, the court determined that the Aryan Brotherhood was a
racketeering enterprise. The court found that the group was an association of
individuals bound together by a formal constitution and bylaws that establish
a hierarchy and strict chain of command.        The gang used the mail and
interstate wire systems to communicate and advance its activities.             At
meetings, members discussed drug trafficking, and the group had a source for
obtaining methamphetamine for resale. Members were encouraged to sell
drugs if they knew of buyers and were required to contribute at least 10 percent
of the proceeds from criminal activity to the gang. The gang also produced
counterfeit currency, an activity that was overseen by a leader of the gang.
      A review of the trial transcripts and exhibits reveals that these findings
are supported by the record and are not clearly erroneous. See Wallace, 389
F.3d at 485. To be sure, Harlow’s theory of the case and interpretation of the
evidence differs from the district court’s perspective. However, we will not
weigh the evidence, and, viewing it in the light most favorable to the
Government and deferring to the district court’s reasonable inferences, as we
must, we conclude that the evidence was sufficient to support the finding of
guilt. See Tovar, 719 F.3d at 388.
      Accordingly, the district court’s judgment is AFFIRMED.




                                       4